1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     ELIZABETH O. WHITE
3    Appellate Chief and
     Assistant United States Attorney
4    100 West Liberty #600
     Reno, Nevada 89501
5    Elizabeth.O.White@usdoj.gov
     775-784-5438
6    Attorneys for the United States

7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9
     UNITED STATES OF AMERICA,                     )   Case No.: 2:07-cr-60-JCM-VCF-1
10                                                 )
                    Plaintiff,                     )
11                                                 )   Stipulation to Lift Stay
            vs.                                    )
12                                                 )
     LANCE GRANDBERRY,                             )
13                                                 )
                    Defendant.                     )
14                                                 )

15          IT IS HEREBY STIPULATED AND AGREED, by and between Assistant United

16   States Attorney Elizabeth O. White, counsel for the United States of America; and

17   Assistant Federal Public Defender Wendi Overmyer, counsel for Lance Grandberry, to lift

18   the stay of the matter of Grandberry’s motion to vacate, ECF No. 167.

19          This stipulation is entered into for the following reasons:

20          On May 8, 2019, the Court granted Grandberry’s motion to stay proceedings in the

21   matter of his motion to vacate sentence pending final resolution of United States v.

22   Blackstone, 903 F.3d 1020 (9th Cir. 2018). ECF No. 184. The Court ordered the parties to

23   file a stipulation within 10 days after the Ninth Circuit issued its mandate or the U.S.

24   Supreme Court resolved certiorari. Ibid. The Court further ordered that, once the Court
1    lifted the stay, the government would have 14 days to file a supplemental brief pertaining to

2    any new authority relevant to this action, Grandberry would then have 14 days to respond,

3    and the government would then have seven days to reply. Ibid.

4             On Monday, June 24, 2019, the Supreme Court denied certiorari in Blackstone, and

5    the Ninth Circuit issued the mandate in that case. See CA No. 17-55023, at Dkt. Entry #65.

6             For the above-stated reasons, the parties stipulate that the stay in these proceedings

7    should be lifted; that the government should have 14 days from the date the stay is lifted to

8    file a supplemental brief pertaining to any new authority relevant to this action; Grandberry

9    should then have 14 days to respond; and the government should then have seven days to

10   reply.

11            DATED this 3d day of July, 2019.

12
              RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
13            Federal Public Defender                         United States Attorney

14   By:      s/ Wendi Overmyer                         By:   s/Elizabeth O. White
              Wendi Overmyer                                  Elizabeth O. White
15            Asst. Federal Public Defender                   Assistant United States Attorney
              Counsel for Joseph Lance Grandberry             Counsel for the United States
16

17

18

19

20

21

22

23

24
                                                    2
1                               UNITED STATES DISTRICT COURT

2                                    DISTRICT OF NEVADA

3

4    UNITED STATES OF AMERICA,                     )   Case No.: 2:07-cr-60-JCM-VCF-1
                                                   )
5                  Plaintiff,                      )
                                                   )   (Proposed)
6          vs.                                     )
                                                   )   ORDER
7    LANCE GRANDBERRY,                             )
                                                   )
8                  Defendant.                      )
                                                   )
9

10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the stay in these proceedings is lifted. The

12   government shall have 14 days from the date of this Order to file a supplemental brief

13   pertaining to any new authority relevant to this action; Grandberry shall then have 14 days

14   to respond; and the government shall then have seven days to reply.

15

16                July____
            DATED this 8, 2019.
                           of July, 2019.

17

18
                                                ____________________________________
19                                              UNITED STATES DISTRICT JUDGE

20

21

22

23

24
                                               3
